PER CURIAM.
The evidence, although in conflict, is sufficient to support the chancellor’s findings. Error has not been made to appear. The rule is that the chancellor’s findings on the facts will be accorded the same weight as the verdict of a jury, and a decree solely on questions of fact will not be disturbed unless the evidence clearly shows that it was erroneous. Cobb v. Cobb, 82 Fla. 287, 89 So. 869. King v. King, Fla.App.1958, 107 So.2d 259.
Affirmed.
HORTON, C. J., PEARSON, J., and VANN, HAROLD R., Associate Judge, concur.